Citation Nr: 0112274	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from September 1967 to May 1969.  The 
veteran served as an infantryman in the Republic of Vietnam 
during his tour of duty.

This matter arises from a July 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicides, including Agent Orange.

2.  The veteran died in November 1984 as the result of 
cardiorespiratory arrest due to malignant melanoma.

3.  The veteran's malignant melanoma was diagnosed in 1982 
and his treating physician has related the melanoma to the 
veteran's exposure to Agent Orange.

4.  The veteran's death from malignant melanoma is related to 
military service.


CONCLUSION OF LAW

The veteran's malignant melanoma, which contributed 
substantially and materially to the cause of his death, was 
incurred as a result of military service.  38 U.S.C.A. §§ 
1310, 5107 (West 1991); 38 C.F.R. § 3.312 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim, and there is no 
indication that there are any outstanding records pertinent 
to this appeal.  That is, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist her as mandated by current 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§  5102, 5103, 5103A).   

The appellant contends that her husband's exposure to Agent 
Orange during his service in Vietnam resulted in his death 
from malignant melanoma, thus she requests service connection 
for his cause of death.
 
In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 1112; 38 C.F.R. §§ 3.309, 3.312 (2000).  Further, 
when a veteran who has served for ninety days or more during 
a period of war, manifests, to a degree of 10 percent or more 
within one year of separation from service, a specified 
chronic disease, that disease is presumed to have been 
incurred during service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.309.   

Where a veteran served in the Republic of Vietnam during the 
Vietnam Era and a specified disability becomes manifest to a 
degree of 10 percent or more at any time after such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  In this 
regard, the Board observes that the statutory presumption 
applicable to diseases associated with exposure to certain 
herbicide agents during service includes certain soft tissue 
sarcoma, but there is no provision relating to malignant 
melanoma.  38 C.F.R. §3.309(e).  Thus, since malignant 
melanoma is not a listed disease, the appellant can not 
prevail under the provisions of 38 C.F.R. § 3.309(e) to 
establish service connection for the cause of the veteran's 
death.

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  That is, service connection for the cause of the 
veteran's death may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that the veteran's malignant 
melanoma was etiologically related to exposure to Agent 
Orange in service or otherwise to service, even though the 
disability is not among those enumerated at 38 C.F.R. § 
3.309(e). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the instant case, the appellant has provided an April 1999 
opinion from Sam Earnest, M.D., the veteran's treating 
physician which indicates a relationship between the 
veteran's cancer and his military service.  The physician 
stated that he attended the veteran from 1982 to 1984 during 
his illness.  He reported that the veteran's diagnosis was 
melanoma with secondary metastasis.  He noted that the 
veteran had no other health problems prior to this diagnosis, 
and there were no serious health problems in his family 
history.  The physician indicated that he knew the veteran 
had been exposed to Agent Orange during his military service, 
and it was his medical opinion that there was likely a 
relationship between the veteran's exposure to Agent Orange 
and his type of cancer.  

The veteran's private medical records confirm that he was 
diagnosed as having metastatic malignant melanoma after a 
left neck mass was biopsied in March 1982.  His death 
certificate reveals he died in November 1984 as a result of 
cardiorespiratory arrest due to malignant melanoma.

In assessing the evidence of record, the Board finds that 
resolution of reasonable doubt in the appellant's favor is 
warranted.  That is, the Board concludes that the evidence 
supports a finding that the veteran's malignant melanoma was 
incurred as a result of his exposure to Agent Orange during 
service.  While this type of cancer is not a presumptive 
disease associated with exposure to herbicides, as identified 
in 38 C.F.R. § 3.309(e), and has been considered and rejected 
by the National Academy of Sciences (See 64 Fed. Reg. 59,232 
(Nov. 2, 1999) for the VA's notice of conditions not presumed 
related to herbicide exposure), there is no medical evidence 
to show conclusively that the veteran's melanoma was not 
caused by exposure to herbicides.  The RO did not obtain any 
medical opinion to the contrary.  Indeed, the opinion of the 
veteran's private physician that the veteran's death was 
related to his exposure to herbicides during service has not 
been rebutted.  Thus, the Board finds that there is 
sufficient medical evidence to support a finding that it is 
possible, if not probable, that the veteran's malignant 
melanoma is related to his exposure to herbicides during 
service.  Accordingly, the Board concludes that the 
appellant's claim should be granted. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted, subject to the provisions 
governing the award of monetary benefits.  



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

